UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7360



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMEL JOHNNIE GREEN,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-01-117, CA-02-496-5-H)


Submitted:   December 16, 2004         Decided:     December 23, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jamel Johnnie Green, Appellant Pro Se. Ethan Ainsworth Ontjes,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jamel Johnnie Green seeks to appeal the district court’s

order   denying   his   motion   for    reconsideration   of   its   order

dismissing his 28 U.S.C. § 2255 (2000) motion.            We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).           This appeal period is

“mandatory and jurisdictional.”        Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

           The district court’s order was entered on the docket on

July 23, 2003.    The notice of appeal was filed on August 9, 2004.

Because Green failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                DISMISSED


                                  - 2 -